Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 10, 17-20, 22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 20-21, 23 and 25 of U.S. Patent No. 10,431,478 previously cited. Although the claims at issue are not identical, they are not patentably distinct from each other because 


U.S. 10,431,478 (claim 1)
Claim 1. An apparatus comprising: an article of manufacture, comprising an active heat source including: a predefined substrate; and two or more electrodes, formed at manufacture to be located directly or indirectly on the substrate, the electrodes configured to receive a non-zero frequency time-varying electrical energy that is coupled by the one or more electrodes to the substrate to generate a frequency- controlled heat source in the substrate, the heat source location selected along a length of the two or more electrodes by adjusting the frequency of the time-varying electrical energy; and wherein the two or more electrodes include first and second electrodes separated from each other by different minimum spacing at different locations on at least one of the first and second electrodes so that adjusting the frequency of the time-varying electrical energy is capable of selectable adjusting at least one corresponding frequency-dependent current path between the first and second electrodes to provide the frequency-controlled heat at least one desired location in the substrate.
The Present application (claim 1)
Claim 1. (Currently Amended) An apparatus comprising: an article of manufacture, comprising an active heat source including: a substrate; and electrodes, formed at manufacture to be located directly or indirectly on the substrate, the electrodes configured to receive a non-zero frequency time-varying electrical energy that is coupled by the electrodes to the substrate to generate a particular frequency-controlled heating region in the substrate, the heating region location frequency-selectable preferentially from among different locations along a length of the electrodes in accordance with the frequency of the time-varying electrical energy.  
2. (New) The apparatus of claim 1, wherein the heating region location is moved along a length of the electrodes by adjusting the frequency of the time-varying electrical energy.  
3. (New) The apparatus of claim 1, wherein the electrodes include first and second electrodes separated from each other by different minimum spacing at different locations one the electrodes.



The claims of the instant application are merely broader than the claims of the US Patent No. 10,431,478.  The claims of the US Patent No. 10,431,478 “anticipate” the application claims. Therefore, the two set of claims are not patentable distinct.
Response to Amendment
Applicant’s arguments, filed 06/03/2022, with respect to claim(s) 1-3, 7, 9-22, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flugstad (US 2003/0205571)  have been fully considered and are persuasive.  The rejection of claim(s) 1-3, 7, 9-22, 24-25 and also claims 4 and 6 have been withdrawn. The nonstatutory double patenting rejection is remain rejected as above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 18, 2022